United States Court of Appeals,

                                            Fifth Circuit.

                                            No. 92–3114

                                         Summary Calendar.

          In the Matter of Ronald B. BEAUBOUEF and Dinah C. Beaubouef, Debtors.

                  Ronald B. BEAUBOUEF and Dinah C. Beaubouef, Appellants,

                                                  v.

                   Alvin R. BEAUBOUEF, Sr. and Carol Beaubouef, Appellees.

                                            July 16, 1992.

Appeal from the United States District Court for the Eastern District of Louisiana.

Before JOLLY, DAVIS, and SMITH, Circuit Judges.

       E. GRADY JOLLY, Circuit Judge:

       Ronald Beaubouef appeals from the district court's judgment affirming the bankruptcy court's

denial of his discharge pursuant to 11 U.S.C. §§ 727(a)(2)(A), (4)(A), and (5). We AFFIRM.



                                                   I

       Ronald and Alvin Beaubouef are brothers who have had a "strained" relationship since 1984

because of a dispute over money allegedly owed as the result of a business transaction. In 1989,

Ronald and his wife, Dinah, filed a petition under Chapter 7 of the Bankruptcy Code. In their

schedules, they listed Alvin and his wife, Carol, as creditors with a debt in excess of $350,000. Alvin

and Carol ("the plaintiffs") filed a complaint objecting to the discharge of Ronald and Dinah.



                                                  II

       After a two-day trial, the bankruptcy court entered a judgment granting Dinah's discharge,

but denying Ronald's discharge pursuant to 11 U.S.C. §§ 727(a)(2)(A), (4)(A), and (5). It did so

based, in substantial part, on evidence relating to Ronald's undisclosed involvement and ownership

of American Container & Chassis Repair, Inc. ("American Container"). The district court affirmed
the judgment of the bankruptcy court, and Ronald appealed.



                                                  III

                                                  A

        Ronald contends that the bankruptcy court erred in admitting and considering evidence

concerning his ownership in American Container, because such evidence went beyond the allegations

of the complaint, as amended, and was not disclosed in the plaintiffs' discovery responses.



       At trial, over the objection of Ronald and Dinah, the plaintiffs were allowed to introduce this

evidence. The Articles of Incorporation for American Container, filed on March 25, 1988, listed

Ronald and Dinah as shareholders, each owning 350 shares of stock; Ronald was listed as president

and secretary/treasurer, and Dinah was listed as vice-president. Ronald testified that his stock in

American Container was not listed on his schedules, because he sold it for $70,000 on June 10, 1988,

prior to the filing of the Chapter 7 petition.1 However, the plaintiffs were permitted to introduce

Ronald's December 19, 1988 deposition given in another proceeding, in which he testified that he

owned one-third of the stock in American Container. The bankruptcy court also admitted into

evidence a credit application signed by Ronald on November 28, 1988, listing him as an equal partner

in American Container, as well as a November 1989 insurance application that listed him as an owner

of fifty percent of American Container.



       Ronald contends that the admission of this evidence is reversible error, because he was

"surprised" by it, and had no opportunity to respond. According to Ronald, if he had known prior

to trial that the transfer of American Container would be at issue, it would have been "very easy" for

him to present evidence regarding the transfer. Ronald bases his claim of surprise on the fact that the

complaint and amended complaint included no allegations regarding concealment of an interest in


   1
    When questioned about what happened to the $70,000, Ronald was evasive. He stated that
he did not get the money, and did not know whether the corporation received it.
American Container. He further alleges that the plaintiffs, in response to interrogatories, did not

include the disputed exhibits in the list of exhibits they intended to introduce at trial, and did not

include American Container in the list of property they contended that the debtors had failed to

disclose. Neither the interrogatories nor the relevant answers thereto are included in the record. A

pre-trial order was not entered.



       In their complaint and amended complaint, the plaintiffs alleged that Ronald and Dinah should

be denied a discharge pursuant to 11 U.S.C. §§ 523 and 727(a)(2), (3), (4), and (5), because they

failed to include in their schedules any reference to an interest in BBBF–Express Intermodal, and

failed to list certain household effects and personal items. The plaintiffs further alleged that Ronald

and Dinah had denied the existence of an interest in BBBF at the § 341 meeting of creditors and at

the Rule 2004 examination of Ronald. The complaint does not include any references to American

Container.



       Rule 15(b) of the Federal Rules of Civil Procedure, applicable to this adversary proceeding

pursuant to Bankruptcy Rule 7015, states:



       When issues not raised by the pleadings are tried by express or implied consent of the parties,
       they shall be treated in all respect as if they had been raised in the pleadings. Such amendment
       of the pleadings as may be necessary to cause them to conform to the evidence and to raise
       these issues may be made upon motion of any party at any time, even after judgment; but
       failure so to amend do es not affect the result of the trial of these issues. If evidence is
       objected to at the trial on the ground that it is not within the issues made by the pleadings,
       the court may allow the pleadings to be amended and shall do so freely when the
       presentation of the merits of the action will be subserved thereby and the objecting party
       fails to satisfy the court that the admission of such evidence would prejudice the party in
       maintaining the party's action or defense upon the merits. The court may grant a
       continuance to enable the objecting party to meet such evidence.

Fed.R.Civ.P. 15(b) (emphasis added). "[A]n implied amendment of the pleadings will not be

permitted where it results in substantial prejudice to a party, "i.e., whether he had a fair opportunity

to defend and whether he could offer any additional evidence if the case were to be retried on a

different theory.' " International Harvester Credit Corp. v. East Coast Truck, 547 F.2d 888, 890 (5th
Cir.1977) (quoting Monod v. Futura, Inc., 415 F.2d 1170, 1174 (10th Cir.1969)). See also Matter

of Prescott, 805 F.2d 719, 725 (7th Cir.1986) ("The test for such consent is whether the opposing

party had a fair opportunity to defend and whether he could have presented additional evidence had

he known sooner the substance of the amendment."). Nevertheless, as is made clear by Rule 15(b),

"[e]ven where there is no consent, and objection is made at trial that evidence is outside the scope

of the pretrial order, amendment may still be allowed unless the objecting party satisfies the court that

he would be prejudiced by the amendment." Hardin v. Manitowoc–Forsythe Corp., 691 F.2d 449,

457 (10th Cir.1982). "In the absence of a showing of prejudice, the objecting party's only remedy

is a continuance to enable him to meet the new evidence." Id.



        Ronald maintains that there was no implied consent, and thus no implied amendment of the

pleadings, because he had no opportunity to present additional evidence to rebut the plaintiffs'

evidence regarding his interest in American Container. Ronald seems to think that, once he objected,

he could simply remain silent and wait for reversal on appeal. His argument reflects a fundamental

misunderstanding of Rule 15(b) and his obligation to demonstrate prejudice, or request a continuance.

The trial was conducted on two days; over Ronald's objection, testimony regarding American

Container was admitted on the first day of the trial, April 30, 1991. Following the presentation of

evidence on that day, the trial was recessed unt il May 22. Ronald's counsel did not ask the

bankruptcy court for a continuance for any additional length of time in order to conduct discovery

or call additional witnesses regarding American Container, and Ronald has failed to explain why he

could not have presented such evidence when the trial was completed on May 22, more than three

weeks after the subject of American Container was introduced.



        The bankruptcy court did not abuse its discretion in admitting the evidence regarding Ronald's

interest in American Container. Ronald's remedy for his alleged surprise as the result of the

introduction of that evidence was to seek a continuance, which he did not do. Moreover, despite

having over three weeks in which to prepare and submit rebuttal evidence on the second day of trial,
Ronald chose to do nothing. That choice does not entitle him to a second trial.



                                                  B

         Ronald further contends that the district court erred in denying his discharge. The

bankruptcy court denied the discharge on three grounds: (1) continuing concealment of an asset with

the intent to hinder, delay, or defraud creditors, 11 U.S.C. § 727(a)(2)(A); (2) making a false oath,

11 U.S.C. § 727(a)(4)(A); and (3) failure to satisfactorily explain the loss of assets, 11 U.S.C. §

727(a)(5). If any one of these grounds justifies the denial of discharge, we need not decide the

propriety of the others. See Matter of Perez, 954 F.2d 1026, 1027 (5th Cir.1992). " "This court

reviews the bankruptcy court's findings of fact under the clearly erroneous standard, but the

bankruptcy court's conclusions of law are subject to de novo review.' " Id. (quoting Matter of

Consolidated Bancshares, Inc., 785 F.2d 1249, 1252 (5th Cir.1986)).



        We find ample support for the denial of discharge pursuant to § 727(a)(4)(A), which provides

that a debtor will not be granted a discharge if "the debtor knowingly and fraudulently, in or in

connection with the case ... made a false oath or account." 11 U.S.C. § 727(a)(4)(a). The plaintiffs

had the burden of proving that: (1) Ronald made a statement under oath; (2) the statement was false;

(3) Ronald knew the statement was false; (4) Ronald made the statement with fraudulent intent; and

(5) the statement related materially to the bankruptcy case. See, e.g., In re Sapru, 127 B.R. 306, 314

(Bankr.E.D.N.Y.1991). The elements of an objection to discharge under § 727(a)(4)(A) must be

proven by a preponderance of the evidence. See Grogan v. Garner, ––– U.S. ––––, 111 S. Ct. 654,

660, 112 L. Ed. 2d 755 (1991). False oaths sufficient to justify the denial of discharge include "(1) a

false statement or omission in the debtor's schedules or (2) a false statement by the debtor at the

examination during the course of the proceedings." 4 Collier on Bankruptcy ¶ 727.04[1], at 727–59

(15th ed. 1992).2

   2
     It is undisputed that the schedules filed by Ronald constitute statements under oath within the
meaning of § 727(a)(4)(A). Bankruptcy Rule 1008 requires that "[a]ll petitions, lists, schedules,
statements of financial affairs, [etc.] shall be verified or contain an unsworn declaration as
        The bankruptcy court found that the schedules filed by Ronald failed to indicate his interest

in American Container even though a life insurance application dated just weeks before the petition

was filed indicated that he knew that he had an ownership interest in the company. The bankruptcy

court further found that the schedules failed to identify Ronald's status as an officer of American

Container,3 and failed to indicate that he had an ownership interest in the company six years prior to

filing the Chapter 7 petition. In addition, Ronald did not amend his schedules to indicate his

ownership interest in BBBF–Express Intermodal until six months after being questioned about it

during his Rule 2004 examination. The bankruptcy court correctly noted that a discharge cannot be

denied when items are omitted from the schedules by honest mistake. See 4 Collier on Bankruptcy,

¶ 727.04[1A]. However, the bankruptcy court found that the existence of more than one falsehood,

together with Ronald's failure to take advantage of the opportunity to clear up all inconsistencies and

omissions when he filed his amended schedules, constituted reckless indifference to the truth and,

therefore, the requisite intent to deceive.           See In re Sanders, 128 B.R. 963, 972

(Bankr.W.D.La.1991). These findings are supported by the record and are not clearly erroneous.4



         Ronald contends that, even if his failure to initially list his ownership in BBBF–Express

Intermodal constitutes a false oath, it is not material, because his interest in the company is worthless.

We disagree. "In determining whether or not an omission is material, the issue is not merely the value

of the omitted assets or whether the omission was detrimental to creditors." 4 Collier on Bankruptcy,

¶ 727.04[1], at 727–59. "The subject matter of a false oath is "material,' and thus sufficient to bar

discharge, if it bears a relationship to the bankrupt's business transactions or estate, or concerns the

discovery of assets, business dealings, or the existence and disposition of his property." In re Chalik,


provided in 28 U.S.C. § 1746."
   3
  The Statement of Financial Affairs indicated that Ronald was employed as a "supervisor" at
American Container, but did not disclose his status as a corporate officer.
   4
    Although the schedules were not made part of the record on appeal, Ronald does not
challenge the bankruptcy court's findings of fact regarding omissions from the schedules.
Moreover, the testimony at trial concerning the omissions supports the bankruptcy court's
findings.
748 F.2d 616, 617 (11th Cir.1984).



        The recalcitrant debtor may not escape a section 727(a)(4)(A) denial of discharge by asserting
        that the admittedly omitted or falsely stated information concerned a wort hless business
        relationship or holding; such a defense is specious. It makes no difference that he does not
        intend to injure his creditors when he makes a false statement. Creditors are entitled to judge
        for themselves what will benefit, and what will prejudice, them. The veracity of the
        bankrupt's statements is essential to the successful administration of the Bankruptcy Act.

Id. (citations omitted).



        Ronald contends that he was not required to disclose his ownership interest in American

Container because that company did no business, had no customers, and his only relationship with

the company was as an employee. His contention is meritless. The question in the schedules asks:

"Have you been in a partnership with anyone or engaged in any business during the six years

immediately preceding the filing of the original petition herein?" Such a straightforward question

obviously calls for a direct answer, and cannot reasonably be interpreted as excluding entities with

which the debtor may also have a relationship as an employee. Moreover, the fact of Ronald's

employment with American Container is a strong indication that the company conducted at least some

business—otherwise, it would need no employees. Full disclosure of assets and liabilities in the

schedules required to be filed by one seeking relief under Chapter 7 is essential, because the schedules

"serve the important purpose of insuring that adequate information is available for the Trustee and

creditors without need for investigation to determine whether the information provided is true." In

re Urban, 130 B.R. 340, 344 (Bankr.M.D.Fla.1991). Ronald's failure to disclose his ownership

interest in American Container constituted an omission of information regarding his business dealings

which could have led to the discovery of assets and/or the existence and disposition of his property.

Accordingly, the bankruptcy court did not err in concluding that the omission was material.



        Because the denial of discharge was justified under § 727(a)(4)(A), we need not consider the

bankruptcy court's other bases for denial.
                                        IV

The judgment of the district court affirming the judgment of the bankruptcy court is



AFFIRMED.